Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 1 of 24

EXHIBIT A
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 2 of 24

Case Information

CV36-19-0002 | Justin Schwartz, Nikki Schwartz Plaintiff, vs. Keystone Freight

Corp., Leonardo Motta Defendant.

Case Number Court

CV36-19-0002 Oneida County District
Court

File Date Case Type

01/03/2019 AA- All Initial District
Court Filings (Not E, F,
and H1)

Party

Plaintiff

Schwartz, Justin R.

Plaintiff
Schwartz, Nikki

Defendant
Keystone Freight Corp.

Defendant
Motta, Leonardo

Judicial Officer
Dunn, Stephen S.

Case Status
Active - Pending

Inactive Attorneys ¥
Lead Attorney

Beck, Joel Andrew
Retained

Inactive Attorneys ¥
Lead Attorney

Beck, Joel Andrew
Retained
Case 4:19-cv-00057-DCN Documenti1-1 Filed 02/14/19

Events and Hearings

01/03/2019 Initiating Document - District

01/03/2019 Civil Case Information Sheet v

Comment
Case Information Sheet.CONFIDENTIAL

01/03/2019 Summons Issued ¥

Comment
Summons (Keystone Freight Corp.)

01/03/2019 Summons Issued ¥

Comment
Summons (Leonardo Motta)

01/03/2019 Complaint For Personal Injury or Other Claims (Over $10,000)

Vv

Comment
Complaint and Demand for Jury Trial

01/09/2019 Motion v

Comment
Motion to Disqualify Without Cause

01/09/2019 Order ¥

Comment
Order to Disqualify Without Cause

02/11/2019 Order 4

Comment
Order of Reference

Page 3 of 24
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 4 of 24

Financial

Schwartz, Justin R.

Total Financial Assessment $221.00
Total Payments and Credits $221.00
1/4/2019 Transaction $221.00
Assessment
1/4/2019  EFile Receipt # Schwartz, ($221.00)
Payment 00018-2019- JustinR.

R36
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 5 of 24

Electronically Filed

1/3/2019 5:28 PM

Sixth Judicial Distric, Oneida County
Matthew L. Colton, Clerk of the Court
By: Diane Skidmore, Deputy Clerk

Joel A. Beck (ISB # 6482)

RUCHTI & BECK LAW OFFICES

Oakley Building

1950 E. Clark Street, Suite 200

Pocatello, ID 83201

Telephone: (208) 478-5100

Facsimile: (208) 232-5100

iCourt/E-Service Email: rb-efile@idaholaw.us

Attorneys for Plaintiffs
IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT
STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA

JUSTIN R. SCHWARTZ and NIKKI!
SCHWARTZ, husband and wife,

CASE NO. CV36-19-2

COMPLAINT AND
DEMAND FOR JURY TRIAL
Plaintiffs,
Fee Category: AA

vs. Fee: $221.00

See Ne Nee ee eee eee Senger Some

KEYSTONE FREIGHT CORP., a)
foreign corporation; and LEONARDO)
MOTTA, an individual, )

)
Defendants. )
)

 

COME NOW Plaintiffs Justin R. Schwartz and Nikki Schwartz, husband and
wife, by and through their attorneys, Ruchti & Beck Law Offices, and for a cause of
action against the above-named Defendants, complain and allege as follows:

l. PARTIES, JURISDICTION AND VENUE

 

1.
Plaintiffs Justin R. Schwartz and Nikki Schwartz are husband and wife and

at all times relevant herein reside in the City of Malad, Oneida County, Idaho.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 1
[S:\1868-001 SchwarztJ (Pl)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 6 of 24

2.

Defendant Keystone Freight Corp. is a foreign corporation with its principal
place of business located in North Bergen, New Jersey. Defendant Keystone
Freight Corp. is a “motor carrier” as defined by Idaho Code § 49-115.

3.
Defendant Leonardo A. Motta (hereinafter “Defendant Motta”) is an individual
who at all relevant times herein resides in Salinas, California.
4.
This is a personal injury action to recover money damages for negligence.
5.

The amount in controversy in this case is greater than $10,000 and greater

than the jurisdictional minimum of this Court.
6.

Venue in the Sixth Judicial District of the State of Idaho, in and for the County

of Oneida, is proper pursuant to Idaho Code § 5-404.
Il. GENERAL ALLEGATIONS
7.

Plaintiffs replead and incorporate all of the foregoing allegations of this

Complaint and Demand for Jury Trial as more fully set forth herein.
8.

On Sunday, January 8, 2017, at approximately 9:50 a.m., a semi-truck versus

person collision occurred on Interstate 15 at approximately mile post 20 on the

southbound lanes of the freeway in Oneida County, Idaho.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 2
[S:\1868-001 SchwarztJ (PI)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 7 of 24

9.

The truck involved in the subject semi-truck versus person collision was a
2015 White Freightliner Tractor (VIN#3AKJGLBG6FSGC4626) and was pulling a
trailer (VIN#1JJV532D1CL728669). Hereinafter the tractor and trailer will be
referred to as the “semi-truck”. The semi-truck was owned by Defendant Keystone
Freight Corp. and operated by Defendant Motta.

10.

The location on Interstate 15 where the subject semi-truck versus person
collision occurred consists of a divided freeway with two lanes traveling northbound
and two lanes traveling southbound and separated by a median. The posted speed
limit for trucks on the highway where the subject semi-truck versus person collision
occurred is 70 miles per hour.

11.

At the time of the subject semi-truck versus person collision, Plaintiff Justin
Schwartz was working as a deputy for the Oneida County Sheriff and was
investigating a rollover crash involving a 2004 GMC Yukon pulling a camper trailer
at Interstate 15 on the right west side of the southbound lanes of traffic. Plaintiff
Justin Schwartz's patrol vehicle, a 2010 Dodge Ram pickup truck, was parked on
the west side of the road edge of the southbound lanes of traffic directly behind the
rollover crash. Plaintiff Justin Schwartz was outside his vehicle performing an

investigation when the subject truck versus person collision occurred.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 3
[S:\1868-001 SchwarztJ (PI)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 8 of 24

12.

At the time of the subject semi-truck versus person collision, Defendant Motta
was operating the semi-truck southbound on Interstate 15 and lost control of the
semi-truck on the snowy and icy roads and crashed into the patrol vehicle, which
then struck Plaintiff Justin Schwartz.

13.

As a result of the subject semi-truck versus person collision, Plaintiff Justin
Schwartz sustained personal injuries, and Plaintiffs Justin Schwartz and Nikki
Schwartz sustained damages as set forth more fully hereinafter.

Ill. CAUSE OF ACTION
COUNT | - Negligence and Negligence Per Se
14.

Plaintiffs replead and incorporate all of the foregoing allegations of this

Complaint and Demand for Jury Trial as more fully set forth herein.
15.

At the time of the subject semi-truck versus person collision, Defendant Motta
had a duty to operate his vehicle in a safe and reasonable manner to avoid the risk
of harming others on the roadway.

16.

Atthe time of the subject semi-truck versus person collision, Defendant Motta
breached his duty to act in a safe manner as to avoid the risk of unreasonable harm
to others by driving his truck in a manner that was too fast for the road conditions,

and his negligent misconduct caused the subject semi-truck versus person collision.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 4
[S:\1868-001 SchwarztJ (PI)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 9 of 24

17.

Defendant Motta’s negligent operation of the motor vehicle constitutes
negligence per se for failing to operate his vehicle in compliance with applicable
statutes governing the rules of the road, including, but not limited to, Idaho Code
§§ 49-654(1), 49-615, 49-624, 49-625, and 49-1401, and other statutes and
regulations including, but not limited to the Federal Motor Safety Carrier
Regulations.

18.

As a direct and proximate result of the negligent and negligent per se
misconduct of Defendant Motta, Plaintiff Justin Schwartz sustained personal
injuries, and Plaintiffs sustained damages.

19.

As a direct and proximate result of the negligent and negligent per se
misconduct of Defendant Motta, Plaintiffs claim damages for past and future
medical expenses; past and future lost wages; past and future loss of household
services; for Plaintiff Justin Schwartz’s inconvenience, disability, disfigurement, lost
enjoyment of life; for Plaintiff Nikki Schwartz’s loss of consortium damages; and
other damages all in such sum as shown by the evidence to be just and reasonable.

COUNT II - Willful and Reckless Misconduct
20.
Plaintiffs replead and incorporate all of the foregoing allegations of this

Complaint and Demand for Jury Trial as more fully set forth herein.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 5
[S:\1868-001 SchwarztJ (PI)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 10 of 24

21.

Defendant Motta’s conduct at the time of the semi-truck versus person
collision described above was such that his conduct was willful, reckless, or
otherwise such that the non-economic damages cap set forth in Idaho Code § 6-
1603 is not applicable.

22.

As a direct and proximate result of the willful and reckless misconduct of
Defendant Motta, Plaintiff Justin Schwartz sustained personal injuries, and Plaintiffs
sustained damages.

23.

As a direct and proximate result of the willful and reckless misconduct of
Defendant Motta, Plaintiffs claim damages for past and future medical expenses;
past and future lost wages; past and future loss of household services; for Plaintiff
Justin Schwartz’s inconvenience, disability, disfigurement, lost enjoyment of life; for
Plaintiff Nikki Schwartz's loss of consortium damages; and other damages all in
such sum as shown by the evidence to be just and reasonable.

COUNT Il! - Imputed Negligence
(Defendant Keystone Freight Corp.)

24.
Plaintiffs replead and incorporate the foregoing allegations of this Complaint

and Demand for Jury Trial as more fully set forth herein.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 6
[S:\1868-001 SchwarztJ (P!)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 11 of 24

25.

At the time and place of the above-described semi-truck versus person
collision, Defendant Motta was operating a motor vehicle owned by Defendant
Keystone Freight Corp. with the permission, express or implied, of the vehicle
owner.

26.

Defendant Keystone Freight Corp., as the owner of the motor vehicle
operated by Defendant Motta, is liable to Plaintiffs identified herein for their
damages as set forth herein pursuant to Idaho Code § 49-2417 for the negligent,
negligent per se, and reckless acts and omissions at the time and place of the
subject semi-truck versus person collision.

COUNT IV - Respondeat Superior
27.

Plaintiffs replead and incorporate the foregoing allegations of this Complaint

and Demand for Jury Trial as more fully set forth herein.
28.

At the time and place of the above-described semi-truck versus person

collision, Defendant Motta was employed by Defendant Keystone Freight Corp.
29.
Defendant Motta is currently an employee of Defendant Keystone Freight

Corp.

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 7
[S:\1868-001 SchwarztJ (PI)\Pleadings\Complaint and Demand for JT.wpd}
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 12 of 24

30.

Defendant Motta was working within the course and scope of his employment
when the subject semi-truck versus person collision occurred rendering Defendant
Keystone Freight Corp. liable to Plaintiffs for their personal injury damages as set
forth herein for the negligent, negligent per se, willful and/or reckless acts and
omissions which caused the subject semi-truck versus person collision.

IV. ATTORNEY FEES, COSTS AND INTEREST
31.

Plaintiffs replead and incorporate all of the foregoing allegations of this

Complaint and Demand for Jury Trial as more fully set forth herein.
32.

Plaintiffs have been required to employ the services of the law firm of Ruchti
& Beck Law Offices and are entitled to recover reasonable court costs and attorney
fees pursuant to Idaho Code § 12-121, the Idaho Rules of Civil Procedure, and
other Idaho law.

33.

Plaintiffs are entitled to pre-judgment interest on all items of fixed costs

pursuant to Idaho Code § 28-22-104.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants

as follows:

COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 8
[S:\1868-001 SchwaratJ (PI)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 13 of 24

1. For judgment against the Defendants for Plaintiffs’ damages, including,
but not limited to, past and future medical expenses; past and future lost wages;
past and future loss of household services; for Plaintiff Justin Schwartz's
inconvenience, disability, disfigurement, lost enjoyment of life; for Plaintiff Nikki
Schwartz's loss of consortium damages; and other damages all in such sum as
shown by the evidence to be just and reasonable;

2. For attorney fees and reasonable costs pursuant to Idaho Code § 12-

121, the Idaho Rules of Civil Procedure and other Idaho law;

3. For pre-judgment interest on all items of fixed costs pursuant to § 28-
22-104; and
4. For such other relief as the Court may deem just and equitable.

REQUEST FOR JURY TRIAL

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES.
ca.

DATED this <>~ day of January, 2019.

RUCHTI & BECK LAW OFFICES

Cc
JOEL A. BECK
Attorney for Plaintiffs

COMPLAINT AND DEMAND FOR JURY TRIAL - Pace 9
[S:\1868-001 SchwarztJ (PI)\Pleadings\Complaint and Demand for JT.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 14 of 24

Joel A. Beck (ISB # 6482)
RUCHTI & BECK LAW OFFICES
Oakley Building

1950 E. Clark Street, Suite 200
Pocatello, ID 83201

Telephone: (208) 478-5100
Facsimile: (208) 232-5100

iCourt/E-Service Email: rb-efile@idaholaw.us
Attorneys for Plaintiffs

IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT
STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA

JUSTIN R. SCHWARTZ and NIKKI
SCHWARTZ, husband and wife,

CASE NO. __CV36-19-2
SUMMONS
Plaintiffs,

vs.

eee nee! eagle” “nme See! “eee” “tee

KEYSTONE FREIGHT CORP., a)
foreign corporation; and LEONARDO)
MOTTA, an individual, )

)
Defendants. )
)

 

NOTICE: YOU HAVE BEEN SUED BY THE ABOVE-NAMED PLAINTIFF(S). THE
COURT MAY ENTER JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE
UNLESS YOU RESPOND WITHIN 21 DAYS. READ THE INFORMATION BELOW.

TO: KEYSTONE FREIGHT CORP.

You are hereby notified that in order to defend this lawsuit, an appropriate written
response must be filed with the above designated court at 10 Court Street, Malad,
Idaho 83252; 208-766-4116 within 21 days after service of this Summons on you.
If you fail to so respond the court may enter judgment against you as demanded by

the plaintiff(s) in the Complaint.

SUMMONS - PAGE 1
[S:\1868-001 SchwarztJ (PI)\Pleadings\Summons (Keystone).wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 15 of 24

A copy of the Complaint is served with this Summons. If you wish to seek the
advice of or representation by an attorney in this matter, you should do so promptly
so that your written response, if any, may be filed in time and other legal rights
protected.

An appropriate written response requires compliance with Rule 2 and other Idaho
Rules of Civil Procedure and must also include:

1. The title and number of this case.

2. If your response is an Answer to the Complaint, it must contain
admissions or denials of the separate allegations of the Complaint and
other defenses you may claim.

3. Your signature, mailing address and telephone number, or the
signature, mailing address and telephone number of your attorney.

4. Proof of mailing or delivery of a copy of your response to Plaintiff's
attorney, as designated above. To determine whether you must pay a
filing fee with your response, contact the Clerk of the above-named
court.

Signed: 1/4/2019 09:00 AM

DATED:

 

(SEAL)

 

Si wo PE By: Mian Apiolnore
= % ONEIDA 3 = .
z } NJ Deputy Clerk

Oe Ps
“My, STAT oe S
“tray yyw

SUMMONS -PAcE 2
[S:\1868-001 SchwarztJ (PI)\Pleadings\Summons (Keystone).wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 16 of 24

Joel A. Beck (ISB # 6482)

RUCHTI & BECK LAW OFFICES

Oakley Building

1950 E. Clark Street, Suite 200

Pocatello, ID 83201

Telephone: (208) 478-5100

Facsimile: (208) 232-5100

iCourt/E-Service Email: rb-efile@idaholaw.us

Attorneys for Plaintiffs
IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT
STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA

JUSTIN R. SCHWARTZ and NIKKI
SCHWARTZ, husband and wife,

CASE NO. _ CV36-19-2
SUMMONS
Plaintiffs,

vs.

Nee See Se eee” See” one “eee oe

KEYSTONE FREIGHT CORP.,
foreign corporation; and LEONARDO)
MOTTA, an individual, )

»
—

)
Defendants. )
)

 

NOTICE: YOU HAVE BEEN SUED BY THE ABOVE-NAMED PLAINTIFF(S). THE
COURT MAY ENTER JUDGMENT AGAINST YOU WITHOUT FURTHER NOTICE
UNLESS YOU RESPOND WITHIN 21 DAYS. READ THE INFORMATION BELOW.

TO: LEONARDO MOTTA

You are hereby notified that in order to defend this lawsuit, an appropriate written
response must be filed with the above designated court at 10 Court Street, Malad,
Idaho 83252; 208-766-4116 within 21 days after service of this Summons on you.
If you fail to so respond the court may enter judgment against you as demanded by

the plaintiff(s) in the Complaint.

SUMMONS - PAGE 1
[S:\1868-001 SchwarztJ (PI)\Pleadings\Summons (Motta).wpa]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 17 of 24

A copy of the Complaint is served with this Summons. If you wish to seek the
advice of or representation by an attorney in this matter, you should do so promptly
so that your written response, if any, may be filed in time and other legal rights
protected.

An appropriate written response requires compliance with Rule 2 and other Idaho
Rules of Civil Procedure and must also include:

1. The title and number of this case.

2. If your response is an Answer to the Complaint, it must contain
admissions or denials of the separate allegations of the Complaint and
other defenses you may claim.

3. Your signature, mailing address and telephone number, or the
signature, mailing address and telephone number of your attorney.

4. Proof of mailing or delivery of a copy of your response to Plaintiff's
attorney, as designated above. To determine whether you must pay a
filing fee with your response, contact the Clerk of the above-named

 

 

g's, COUNTY 4 Deputy Clerk
A oi

court.
DAT E D Signed: 1/4/2019 08:59 AM
CLERK OF THE COURT
Qnty,
PF WOICIAl O76
(SEAL) Se nant teeg, , 4,
Sa SME “OS
= . OF % * .
= IDAHO; By:
= ONEIDA : .
z =

“My
Ai

26
Di eeeeentt >
“My State OS
“tay

ay
4

SUMMONS - Pace 2
[S:\1868-001 SchwaraztJ (PI)\Pleadings\Summons (Motta).wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 18 of 24

Electronically Filed

1/9/2019 5:25 PM

Sixth Judicial Distric, Oneida County
Matthew L. Colton, Clerk of the Court
By: Diane Skidmore, Deputy Clerk

Joel A. Beck (ISB # 6482)

RUCHTI & BECK LAW OFFICES

Oakley Building

1950 E. Clark Street, Suite 200

Pocatello, |D 83201

Telephone: (208) 478-5100

Facsimile: (208) 232-5100

iCourt/E-Service Email: rb-efile@idaholaw.us

Attorneys for Plaintiffs
IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT
STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA

JUSTIN R. SCHWARTZ and NIKKI CASE NO. CV36-19-0002
SCHWARTZ, husband and wife,

PLAINTIFFS’ MOTION TO
DISQUALIFY WITHOUT CAUSE
Plaintiffs,

vs.

KEYSTONE FREIGHT CORP., a)
foreign corporation; and LEONARDO)
MOTTA, an individual, )

)
Defendants. )
)

 

COME NOW Plaintiffs, by and through their attorneys of record, and
respectfully move this Court under Rule 40(a) of the Idaho Rules of Civil Procedure
to disqualify the Honorable Stephen S. Dunn in the ebove-captioned action.

DATED this re of January, 2019.

RUCHTI & BECK LAW OFFICES

<—te

JOEL A. BECK ee

PLAINTIFFS’ MOTION TO DISQUALIFY WITHOUT CAUSE - Pace 1
[$:\1868-001 SchwarztJ (PI)\Pleadings\Motion to DQ Judge.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 19 of 24

Filed:01/10/2019 13:45:19
Sixth Judicial District, Oneida County
Lon Colton, Clerk of the Court

By: Deputy Clerk -Skidmore, Diane

Joel A. Beck (ISB # 6482)

RUCHTI & BECK LAW OFFICES

Oakley Building

1950 E. Clark Street, Suite 200

Pocatello, ID 83201

Telephone: (208) 478-5100

Facsimile: (208) 232-5100

iCourt/E-Service Email: rb-efile@idaholaw.us

Attorneys for Plaintiffs

IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT
STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA
JUSTIN R. SCHWARTZ and NIKKI CASE NO. CV36-19-0002

SCHWARTZ, husband and wife,
ORDER TO DISQUALIFY

WITHOUT CAUSE
Plaintiffs,

vs.

KEYSTONE FREIGHT CORP., a)
foreign corporation; and LEONARDO)
MOTTA, an individual, )

)
Defendants. )
)

 

Pursuant to Plaintiffs’ Motion to Disqualify Without Cause on file herein,
IT IS HEREBY ORDERED that the Honorable Stephen S. Dunn is hereby
disqualified as presiding Judge in this action pursuant to Rule 40(a) of the Idaho

Rules of Civil Procedure.

ORDER TO DISQUALIFY WITHOUT CAUSE - Pace 1
[$:\1868-001 SchwarztJ (P1)\Pleadings\Motion to DQ Judge. Order.wpd]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 20 of 24

 

 

DATED:
Signed: 1/10/2019 01:27 PM
DISTRICT JUDGE
CLERK’S CERTIFICATE OF SERVICE
| HEREBY CERTIFY that on __ January 10, 2019 _ | served a true and

 

correct copy of the above and foregoing document to the following person:

Joel A. Beck [ ] U.S. Mail, Postage Prepaid

Ruchti & Beck [ ] Hand Delivery

1950 E. Clark Street, Suite 200 [ ] Overnight Mail

Pocatello, ID 83201 [ ] Facsimile: 208-232-5100
[x] iCourt/E-Service:

rb-efile@idaholaw.us

Signed: 1/10/2019 01:46 PM ( D ft . }

Deputy Clerk

ORDER TO DISQUALIFY WITHOUT CAUSE - Pace 2
[S:\1868-001 SchwarztJ (PI)\Pleadings\Motion to DQ Judge.Order.wpa]
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 21 of 24

Filed:02/1 1/2019 12:55:02

Sixth Judicial District, Oneida County
Lon Colton, Clerk of the Court

By: Deputy Clerk -Skidmore, Diane

IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT OF THE

STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA

KOK OK Ok Ok

JUSTIN R. SWARTZ and NIKKI SCHWARTZ
Husband and wife,

Plaintiffs, Case No. CV36-19-002

vs

KEYSTONE FRIEGHT CORP., a foreign ORDER OF REFERENCE
Corporation; and LEONARDO MOTTA,

An individual,

»)
)
)
)
)
)
)
)
)
)
)
Defendants. )
)

 

The HONORABLE STEPHEN S. DUNN, District Judge, having been disqualified and
it appearing that the above entitled matter, for good and sufficient cause, should be referred to
some other District Judge of the State of Idaho;

NOW, THEREFORE, IT IS HEREBY ORDERED that the above-entitled matter be and
the same is hereby REFERRED to the HONORABLE MITCHELL W. BROWN,
Administrative District Judge for assignment to some other District Judge of the State of Idaho.

IT IS SO ORDERED..

Signed: 2/11/2019 12:34 PM

Hip <Bblin

STEPHEN S. DUNN
District Judge

 

ORDER OF REFERENCE - 1
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 22 of 24

CERTIFICATE OF SERVICE

I hereby certify that on the __ day of February, 2019, I mailed/served a true copy of the
foregoing document on the attomney(s)/person(s) listed below by the method indicated:

Attorney(s)/Person(s): Method of Service:
Kerry Hong Email

Trial Court Administrator

Joel A. Beck Email

Prosecuting Attorney

Signed: 2/11/2019 12:65 PM

By: Qi ner Almere Deputy Clerk

 

ORDER OF REFERENCE - 2
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 23 of 24

Filed:02/12/2019 12:12:25
Sixth Judicial District, Oneida County
Lon Colton, Clerk of the Court

By: Deputy Clerk -Skidmore, Diane

IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT OF THE

STATE OF IDAHO, IN AND FOR THE COUNTY OF ONEIDA

a OK Ok Ok ok OK

JUSTIN R. SWARTZ and NIKKI SCHWARTZ,)

Husband and wife,
Plaintiffs, Case No. CV36-19-002
vs
ADMINISTRATIVE
KEYSTONE FRIEGHT CORP., a foreign ORDER OF REFERENCE

Corporation; and LEONARDO MOTTA,
An individual,

Defendants.

New Nee Nee Nee Nee” Nee Nee” Nee ree” ee ee eee”

 

The Honorable Stephen S. Dunn, District Judge, having been disqualified from presiding
over this matter;

NOW THEREFORE, IT IS HEREBY ORDERED that the above-entitled matter is hereby
REFERRED to the Honorable Mitchell W. Brown for complete resolution.

IT IS SO ORDERED.

Signed: 2/11/2019 08:23 PM

MITCHELL W. BROWN
Administrative District Judge

ADMINISTRATIVE ORDER OF REFERENCE - 1
Case 4:19-cv-00057-DCN Document 1-1 Filed 02/14/19 Page 24 of 24

CERTIFICATE OF SERVICE

I hereby certify that on the 12th day of February, 2019, I mailed/served a true copy of the
foregoing document on the attorney(s)/person(s) listed below by the method indicated:

Attorney(s)/Person(s): Method of Service:
Honorable Stephen S. Dunn Email

Kerry Hong Email

Trial Court Administrator

Joel A. Beck Email

Counsel for the Plaintiff's

Signed: 2/12/2019 12:13 PM

By: Qian riddmore , Deputy Clerk

ADMINISTRATIVE ORDER OF REFERENCE - 2
